Case 3:19-cv-00289-DWD Document 42 Filed 07/29/21 Page 1 of 3 Page ID #640




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RODNEY HOWELL,                           )
                                          )
                      Plaintiff,          )
                                          )
 vs.                                      )          Case No. 19-cv-289-DWD
                                          )
 LOCAL 773 LABORERS                       )
 INTERNATIONAL UNION OF                   )
 NORTH AMERICA,                           )
                                          )
                      Defendant.          )

                              MEMORANDUM & ORDER

DUGAN, District Judge:

       On March 11, 2019, pro se Plaintiff Rodney Howell filed suit against Defendant

Laborers International Union of North America, Local 773 (“Local 773”). He alleges that

his employment with Local 773 was terminated in violation of the Age Discrimination in

Employment Act (ADEA), 29 U.S.C. § 621 et seq. On May 5, 2021, Defendant filed an

amended motion for summary judgment on the merits of Howell’s claims. (Doc. 40).

Plaintiff failed to respond to the motion, and, on June 15, 2021, the Court entered an order

and notice directing Plaintiff to respond to Defendant’s motion by June 30, 2021. The

Court also warned Plaintiff of the consequences of failing to respond to Defendant’s

motion. The deadline for Plaintiff’s response has come and gone, and he has not

responded to the motion. Upon review of the motion and for the reasons delineated

below, the Court grants Defendant’s amended motion for summary judgment.

                                   FACTUAL BACKGROUND

       Pursuant to Local Rule 7.1(c), the failure to file a timely response to a motion may,
Case 3:19-cv-00289-DWD Document 42 Filed 07/29/21 Page 2 of 3 Page ID #641




in the Court’s discretion, be considered an admission of the merits of the motion.

Nonetheless, a brief recitation of the facts is of assistance in demonstrating that the

exercise of that discretion is appropriate here.

       Plaintiff Rodney Howell was hired by the Southern & Central Laborers’ District

Council as an “organizer” in 2010. His position was eliminated in 2011 for funding

reasons. At that time, Howell was transferred to Local 773 where he was employed as the

only organizer. On August 23, 2016, Kevin Starr, the business manager for Local 773,

announced that the organizing department would be shut down due to a lack of funds.

       Shortly thereafter, Howell began experiencing medical problems, and he was

diagnosed with stage four neck cancer in November 2016. On January 3, 2017, Howell

applied for Social Security Disability Insurance (SSDI), claiming that he was permanently

unable to work due to neck cancer. He left Local 773’s payroll on January 6, 2017. No

organizers have been hired since Howell left. In late 2017 and early 2018, Howell explored

possibilities for returning to work, but he was told organizer positions were not available

due to finances. He did not return to work for Local 773 prior to filing suit in March 2019.

       Defendant argues that Howell’s ADEA claim must fail because Local 773 is not an

employer as defined in the ADEA. The ADEA prohibits employers from “fail[ing] or

refus[ing] to hire or … discharge[ing] any individual … because of such individual’s

age.” 29 U.S.C. § 623(a)(1). An employer is defined as a “person engaged in an industry

affecting commerce who has twenty or more employees for each working day in each of

twenty or more calendar weeks in the current or preceding calendar year.” 29 U.S.C. §

630(b). Defendant’s evidence shows that Local 773 has never had twenty or more
Case 3:19-cv-00289-DWD Document 42 Filed 07/29/21 Page 3 of 3 Page ID #642




employees. This evidence is unrefuted due to Howell’s failure to respond to the motion

for summary judgment. As such, the Court finds that Defendant is not an employer as

defined by the ADEA, and, as a result, Plaintiff’s ADEA claim fails as a matter of law.

                                         CONCLUSION

      For the above-stated reasons, Defendant’s amended motion for summary

judgment (Doc. 40) is GRANTED. The Clerk of Court shall enter judgment in favor of

Defendant Local 773 Laborers International Union of North America and against Plaintiff

Rodney Hall and shall close this case.

      SO ORDERED.

      Dated: July 29, 2021



                                                       ______________________________
                                                       DAVID W. DUGAN
                                                       United States District Judge
